internal_revenue_service number release date index number -------------------------- ------------------------ ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b04 plr-140012-08 date date legend taxpayer trust year trustee partnership partnership partnership partnership individual individual x z dear ------------------ -------------------- ------------------------------ ------- ------------------------ -------------------------- --------------------------------------- ---------------------------------------- -------------------------- ------------------------ ---------------- ------------- ---- this is in reply to your letter requesting a letter_ruling concerning the proper income_tax treatment of the sale of real_estate under sec_453 of the internal_revenue_code facts taxpayer an individual files his federal_income_tax return on a calendar_year basis and uses the cash_method_of_accounting taxpayer owns various interests in improved residential and commercial real_estate but has not sold any real_estate for several years trust was formed in year to invest in real_estate trust however does not currently own any assets trust has elected to be taxed as a corporation for federal_income_tax purposes and has filed form_1120 u s_corporation income_tax return for year plr-140012-08 trustee an individual is a licensed realtor owns various investments in improved real_estate and is experienced in financial investments matters trustee owns percent of the outstanding beneficial_interest of trust taxpayer and trustee as individuals are not members of the same family nor do they have any legal or blood relationship however taxpayer and trustee are each percent partners in three partnerships partnership partnership and partnership taxpayer trustee individual and individual are each percent partners in partnership trustee and individual are brothers partnership is a limited_liability_company and is a disregarded_entity under sec_761 of the code partnership owns one asset a commercial real_estate building which generates rental income partnership 4’s depreciation_deductions have been limited to the straight-line method of adjustment taxpayer intends to sell hi sec_25 percent interest in partnership to trust and to report the gain under the installment_method pursuant to sec_453 trust will issue a promissory note with an initial principal balance of dollar_figurex the promissory note bears adequate_stated_interest and the trust will make monthly interest payments to taxpayer with the principal balance due in a single balloon payment at the end of z years with the exception of cash held by trust taxpayer will retain a security_interest in all of the assets of trust including the membership shares of partnership trust is not a creditor of taxpayer and will not be a creditor of taxpayer after taxpayer sells his interest in partnership for federal_income_tax purposes taxpayer’s sale of it sec_25 percent interest in partnership is treated as a sale of taxpayer’ sec_25 percent interest in the commercial real_estate building trust may sell the membership shares of partnership or the underlying commercial real_estate within two years after the date of the installment_sale rulings requested whether the related_party rule described in sec_453 of the code will apply thereby causing the recognition of gain by taxpayer on a second_disposition of the membership shares of partnership by trust whether sec_453 of the code will preclude the use of the installment_method by taxpayer as the result of a sale of depreciable_property to a controlled_entity when will taxpayer recognize depreciation_deductions previously taken as unrecaptured sec_1250 gain as the result of the installment_sale of taxpayer’s membership shares in partnership law and analysis plr-140012-08 issue sec_453 provides in general that income from an installment_sale shall be taken into account under the installment_method sec_453 provides in part that if any person disposes of property to a related_person hereinafter in this subsection referred to as the first_disposition and before the person making the first_disposition receives all payments with respect to such disposition the related_person disposes of the property hereinafter in this subsection referred to as the second_disposition then for purposes of this section the amount_realized with respect to such second_disposition shall be treated as received at the time of the second_disposition by the person making the first_disposition sec_453 defines the term related_person as a person whose stock would be attributed under sec_318 other than paragraph thereof to the person first disposing of the property or a person who bears a relationship described in sec_267 to the person first disposing of the property sec_267 provides that related_persons include an individual and a corporation more than percent in value of the outstanding_stock of which is owned directly or indirectly by or for such individual sec_267 provides that for purposes of determining the ownership of stock in applying subsection b the ownership of stock owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_267 provides that an individual owning otherwise than by the application of paragraph any stock in a corporation shall be considered as owning the stock owned directly or indirectly by or for his partner sec_1_267_c_-1 of the income_tax regulations provides in part that for an individual to be considered under sec_267 as owning the stock of a corporation owned either actually or constructively under sec_267 by or for his partner such individual must himself actually own or constructively own under sec_267 stock of such corporation in this case taxpayer and trust are not related parties for purposes of sec_267 additionally taxpayer represents that trustee is not a related_person whose stock in trust would be attributed under sec_318 other than in sec_318 to taxpayer in the first_disposition or a related_person who bears a relationship described in sec_267 to taxpayer in the first_disposition for the reasons stated above taxpayer and trust are not related within the meaning of sec_267 and taxpayer shall not be considered as owning the stock of trust owned by trustee pursuant to sec_318 plr-140012-08 issue sec_453 provides that in the case of an installment_sale of depreciable_property between related_persons sec_453 shall not apply sec_453 provides that for purposes of sec_453 the term related_persons has the meaning given to such term by sec_1239 except that such term shall include or more partnerships having a relationship to each other described in sec_707 sec_1239 in relevant part provides that for purposes of sec_1239 the term related_person means a person and all entities which are controlled entities with respect to such person sec_1239 provides that the term controlled_entity means with respect to any person a a corporation more than percent of the value of the outstanding_stock of which is owned directly or indirectly by or for such person b a partnership more than percent of the capital interest or profits interest in which is owned directly or indirectly by or for such person and c any entity which is a related_person to such person under paragraph or of sec_267 sec_1239 provides that for purposes of sec_1239 ownership shall be determined in accordance with rules similar to the rules under sec_267 other than paragraph thereof in this case taxpayer and trust are not related parties for purposes of sec_1239 in addition taxpayer and trust are not in a relationship described in sec_707 issue sec_453 of the code provides in part that in the case of any installment_sale of property to which sec_453 applies any recapture_income shall be recognized in the year of the disposition and any gain in excess of the recapture_income shall be taken into account under the installment_method for this purpose sec_453 states that the term recapture_income means with respect to any installment_sale the aggregate amount which would be treated as ordinary_income under sec_1245 or sec_1250 for the taxable_year of the disposition if all payments_to_be_received were received in the taxable_year of disposition sec_1_453-12 of the regulations provides that unrecaptured sec_1250 gain as defined in sec_1 is reported on the installment_method if that method otherwise applies under sec_453 or sec_453a and the corresponding regulations if gain from an installment_sale includes unrecaptured sec_1250 gain and adjusted_net_capital_gain as defined in sec_1 the unrecaptured sec_1250 gain is taken into account before the adjusted_net_capital_gain plr-140012-08 sec_1250 provides in part that if sec_1250 property is disposed of after date the applicable_percentage of the lower_of i that portion of the additional_depreciation as defined in sec_1250 attributable to periods after date in respect of the property or ii the excess of the amount_realized on the sale of the property over its adjusted_basis shall be treated as gain which is ordinary_income sec_1250 provides that the term additional_depreciation means in the case of any property the depreciation_adjustments in respect of such property except that in the case of any property held more than one year it means such adjustments only to the extent that they exceed the amount of the depreciation_adjustments which would have resulted if such adjustments had been determined for each taxable_year under a straight-line method of adjustment sec_1 of the code provides that the term unrecaptured sec_1250 gain means the excess if any of the amount of long-term_capital_gain not otherwise treated as ordinary_income which would be treated as ordinary_income if sec_1250 included all depreciation and the applicable_percentage under sec_1250 were percent reduced by any net_loss in the percent rate category as mentioned above sec_453 of the code provides that in any installment_sale of property under sec_453 any recapture_income will be recognized in the year_of_sale and any gain in excess of the recapture_income will be taken into account under the installment_method in general the term recapture_income means the amount treated as ordinary_income under sec_1250 for the year of disposition sec_1250 provides that all or part of any depreciation deduction in excess of straight-line_depreciation is recaptured as ordinary_income in this case partnership 4’s depreciation_deductions have been limited to the straight-line method of adjustment therefore there is no recapture_income to be recognized in the year_of_sale under sec_1250 under sec_1 and sec_1250 of the code however a taxpayer must take into account unrecaptured sec_1250 gain in general sec_1 defines the term unrecaptured sec_1250 gain as equal to the amount of straight-line_depreciation allowed for the property the amount of unrecaptured sec_1250 gain from sec_1231 assets is limited however to the net sec_1231 gain for the taxable_year therefore taxpayer will recognize percent of the unrecaptured sec_1250 gain to the extent sec_1231 gain exists in each tax_year attributable to the sale sec_1_453-12 of the regulations provides that if gain from an installment_sale includes unrecaptured sec_1250 gain and adjusted_net_capital_gain the unrecaptured sec_1250 gain is taken into account before the adjusted_net_capital_gain conclusions plr-140012-08 the related_party provisions described in sec_453 of the code do not apply therefore taxpayer will not recognize gain on a second_disposition of the membership shares of partnership by trustee sec_453 of the code will not preclude the use of the installment_method by taxpayer taxpayer will recognize percent of the unrecaptured sec_1250 gain to the extent sec_1231 gain exists in each tax_year taxpayer receives payments on the sale of partnership sec_1_453-12 of the regulations provides that if gain from an installment_sale includes unrecaptured sec_1250 gain and adjusted_net_capital_gain the unrecaptured sec_1250 gain is taken into account before the adjusted_net_capital_gain caveats except as expressly provided in conclusion sec_1 and above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no facts were provided and therefore no opinion is expressed regarding whether taxpayer is an individual specifically described in sec_318 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
